MEMORANDUM **
Jesus Nino, a California state prisoner serving 15 years to life for second degree murder with a firearm, appeals pro se the denial of his 28 U.S.C. § 2254 petition challenging the validity of his guilty plea. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the district court’s denial of Nino’s habeas petition, see Dows v. Wood, 211 F.3d 480, 484 (9th Cir.2000), and we affirm.
Nino contends that his constitutional rights were violated when, at the time he pleaded guilty, he was not advised that he was subject to a mandatory parole term upon completion of his period of imprisonment. His contention is unpersuasive. Because Nino was advised that the maximum possible period of confinement was life, the sentencing court’s failure to advise him of the potential for a lower period of confinement was neither contrary to nor involved an unreasonable application of clearly established federal law as determined by the Supreme Court. 28 U.S.C. § 2254(d)(1); see Van Tran v. Lindsey, 212 F.3d 1143, 1149 (9th Cir.2000); Carter v. McCarthy, 806 F.2d 1373, 1376 (9th Cir.1986) (acknowledging that guilty plea is voluntary and intelligent if entered by one fully aware of direct consequences of plea) (interpreting Brady v. United States, 397 U.S. 742, 755, 90 S.Ct. 1463, 25 L.Ed.2d 747 (1970)).
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. We decline to address any issues not raised in the certificate of appealability. See Hiivala v. Wood, 195 F.3d 1098, 1103 (9th Cir.1999) (per curiam).